Case: 18-11901    Date Filed: 09/15/2020   Page: 1 of 53



                                                                         [PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-11901
                          ________________________

                   D.C. Docket No. 3:09-cv-11829-WGY-JBT


MARY SOWERS,
as personal representative of the Estate of Charles Sowers,

                                                  Plaintiff-Appellee
                                                  Cross-Appellant,

                                     versus

R.J. REYNOLDS TOBACCO COMPANY,
individually and as successor by merger to the Brown and
Williamson Tobacco Corporation and The American
Tobacco Company,

                                                   Defendant-Appellant
                                                    Cross-Appellee,
PHILIP MORRIS USA, INC.,
et al.,

                                                   Defendants.

                           _______________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                           _______________________
                              (September 15, 2020)
               Case: 18-11901    Date Filed: 09/15/2020    Page: 2 of 53



Before BRANCH, TJOFLAT, and ED CARNES, Circuit Judges.

ED CARNES, Circuit Judge:

       Charles Sowers smoked one to three packs of cigarettes a day for about fifty

years, and it killed him. He died of lung cancer caused by smoking cigarettes.

Mary Sowers, his widow and the representative of his estate, sued the

manufacturer of the cigarettes, R.J. Reynolds, under Florida’s wrongful death

statute. A jury found the company liable for his death and awarded compensatory

damages, which resulted in a judgment of $2.125 million.

       R.J. Reynolds has appealed, seeking a new trial on two grounds, one

involving an evidentiary ruling and the other involving some statements Mrs.

Sowers’ attorney made in closing argument. We find no merit in either ground.

She has cross-appealed, seeking a new trial on the issue of punitive damages,

which was not presented to the jury at the first trial. R.J. Reynolds does not

dispute that Mrs. Sowers is entitled to a new trial on punitive damages but

contends that if there is one it will have to include the liability issue, which would

put at risk all of the compensatory damages she was awarded in the first trial. We

disagree that the trial she is entitled to receive on the punitive damages issue will

open up the liability and compensatory damages judgment that she has already

obtained in the first trial.




                                           2
              Case: 18-11901     Date Filed: 09/15/2020   Page: 3 of 53



      And, as we will explain, unless it is successful in getting our judgment

vacated or reversed, R.J. Reynolds will have to pay Mrs. Sowers the compensatory

damages award, plus any applicable interest, promptly after our mandate issues

instead of delaying payment until after the trial on punitive damages and any

resulting appeal from the judgment in that trial is completed.

                     I. BACKGROUND: THE ENGLE CASE

      This is an “Engle progeny” case, the name insiders give to the originating

class action lawsuit with a lead plaintiff named Engle. See Engle v. Liggett Group,

Inc., 945 So. 2d 1246 (Fla. 2006). In that case, a group of Florida smokers and

smokers’ survivors filed a class action against the major tobacco companies,

including R.J. Reynolds, for injuries they suffered because of the tobacco

companies’ manufacture and sale of cigarettes containing nicotine. See id. at 1256

& n.3. The Engle class asserted numerous claims, including: (1) strict liability; (2)

fraud; (3) conspiracy to commit fraud; (4) breach of implied warranty; (5)

intentional infliction of emotional distress; (6) negligence; and (7) breach of

express warranty; they also requested equitable relief. See R.J. Reynolds Tobacco

Co. v. Engle, 672 So. 2d 39, 40 (Fla. 3d DCA 1996).

      After lengthy discovery and a year-long trial in the class action, the jury

found, among other things, that the tobacco companies had breached their duty of

care and sold defective cigarettes, and that their conduct satisfied the conduct


                                          3
              Case: 18-11901     Date Filed: 09/15/2020    Page: 4 of 53



elements of the torts of fraudulent concealment, conspiracy to fraudulently

conceal, breach of warranty, negligence, and strict liability. See Engle, 945 So. 2d

at 1255, 1276–77; see also Searcy v. R.J. Reynolds Tobacco Co., 902 F.3d 1342,

1346 (11th Cir. 2018) (“According to [the Florida Supreme Court], the Engle jury

did not decide the defendants’ liability, but instead ‘decided issues related to [the

defendants’] conduct.’”) (first brackets added) (quoting Engle, 945 So. 2d at 1263).

The Florida Supreme Court upheld the jury’s findings and “decertified the class to

allow individual actions about the remaining issues of specific causation, damages,

and comparative fault.” Graham v. R.J. Reynolds Tobacco Co., 857 F.3d 1169,

1174 (11th Cir. 2017) (en banc) (citing Engle, 945 So. 2d 1246).

      The Florida Supreme Court also clarified that some of the jury’s findings

“had preclusive effect in the later individual actions.” Id.; see also Engle, 945 So.
2d at 1277.

      Specifically, the Engle jury findings establish: (1) “that smoking
      cigarettes causes’ various diseases, including ‘lung cancer”; (2) “that
      nicotine in cigarettes is addictive”; (3) “that the defendants placed
      cigarettes on the market that were defective and unreasonably
      dangerous”; (4) “that the defendants concealed or omitted material
      information not otherwise known or available knowing that the material
      was false or misleading or failed to disclose a material fact concerning
      the health effects or addictive nature of smoking cigarettes or both”; (5)
      “that the defendants agreed to conceal or omit information regarding the
      health effects of cigarettes or their addictive nature with the intention
      that smokers and the public would rely on this information to their
      detriment”; (6) “that all of the defendants sold or supplied cigarettes that
      were defective”; (7) “that all of the defendants sold or supplied
      cigarettes that, at the time of sale or supply, did not conform to
                                           4
              Case: 18-11901      Date Filed: 09/15/2020    Page: 5 of 53



      representations of fact made by said defendants”; and (8) “that all of the
      defendants were negligent.”

Searcy, 902 F.3d at 1346 (quoting Engle, 945 So. 2d at 1276–77). All members of

the Engle class in their individual follow up trials are entitled to the benefit of

those specific findings without having to prove them.

      As a result, in his individual lawsuit an “Engle progeny” plaintiff who

proves he is a member of the Engle class can use the findings of the Engle jury to

establish the conduct elements for the torts of “strict liability, negligence, breach of

express and implied warranty, fraudulent concealment, and conspiracy to

fraudulently conceal claims.” Philip Morris USA, Inc. v. Douglas, 110 So. 3d 419,

436 (Fla. 2013).

      What is left for each Engle progeny plaintiff to prove to prevail on an

individual claim for negligence and strict liability (the two claims on which Mrs.

Sowers succeeded) is: (1) membership in the Engle class, (2) individual causation,

which is established by showing “that addiction to smoking the Engle defendants’

cigarettes containing nicotine was a legal cause of the injuries alleged,” and (3)

damages. Searcy, 902 F.3d at 1346 (quoting Douglas, 110 So. 3d at 430). To

prevail on individual claims for fraudulent concealment and conspiracy to

fraudulently conceal (the two claims on which Mrs. Sowers did not succeed),

Engle progeny plaintiffs must prove: (1) membership in the Engle class; (2)

detrimental reliance on the material information that the Engle defendants had
                                            5
                Case: 18-11901        Date Filed: 09/15/2020        Page: 6 of 53



concealed and conspired to conceal about the health effects and/or addictive nature

of smoking; (3) that the plaintiff’s reliance was a legal cause of his injuries; and (4)

damages. See Cote v. R.J. Reynolds Tobacco Co., 909 F.3d 1094, 1106 (11th Cir.

2018).

       If an Engle progeny plaintiff who is a member of the class asserts in his

individual lawsuit a negligence claim, he is entitled to the benefit of the

Engle jury’s finding that the tobacco company was negligent. But under Florida

law, in a negligence or strict liability action, the company is entitled to assert the

affirmative defense of comparative fault and to use it to seek a reduction in an

award of compensatory damages on the ground that the injured person 1 contributed

to his own injuries. See Fla. Stat. § 768.81(2) (stating that in a civil action for

damages based on certain claims, including negligence and strict liability,

“contributory fault chargeable to the claimant diminishes proportionately the

amount awarded as economic and noneconomic damages for an injury attributable


       1
          We say “injured person” instead of “plaintiff” because the plaintiff in a Florida
wrongful death action is the personal representative of the decedent’s estate, seeking damages for
the benefit of the estate itself and for the decedent’s survivors. See Fla. Stat. § 768.20. Mrs.
Sowers is both the estate’s personal representative and a survivor. As a result, she is both an
“injured person” and the “plaintiff.” But that will not necessarily be true in every wrongful death
case. If the personal representative is not one of the decedent’s survivors, she will not have
suffered any injuries that are compensable under the Florida Wrongful Death Act. See id.
§ 768.21. And, of course, to the extent the representative seeks to recover damages on behalf of
the decedent’s estate, the injured person (the decedent) cannot be the plaintiff. The dead can’t act
as litigants any more than they can act as judges. See Yovino v. Rizo, 139 S. Ct. 706, 710 (2019)
(per curiam) (holding that dead judges cannot decide cases and explaining that “federal judges
are appointed for life, not for eternity”).


                                                 6
               Case: 18-11901       Date Filed: 09/15/2020      Page: 7 of 53



to the claimant’s contributory fault, but does not bar recovery”). Comparative fault

does not apply to intentional tort actions. Id. § 768.81(4). So when an Engle

progeny case contains both negligence and intentional tort claims, if the plaintiff

prevails on an intentional tort claim, any compensatory damages award “may not

be reduced by comparative fault.” Schoeff v. R.J. Reynolds Tobacco Co., 232 So.
3d 294, 305 (Fla. 2017); see also Smith v. R.J. Reynolds Tobacco Co., 880 F.3d
1272, 1279 (11th Cir. 2018).

                           II. BACKGROUND: THIS CASE

       Mrs. Sowers brought her Engle progeny claims in a wrongful death lawsuit

for losses she suffered when her husband, a lifelong smoker, died of lung cancer in

1995. She asserted claims of fraudulent concealment, conspiracy to fraudulently

conceal, strict liability, negligence, gross negligence, and breach of both express

and implied warranty. 2 Among other defenses, R.J. Reynolds asserted in its

answer that Mr. Sowers had contributed to his injuries, “barring [Mrs. Sowers’]

recovery in whole or in part.”

       Before the case went to trial, Mrs. Sowers withdrew her claims for breach of

warranty. Somewhere along the way her claim for gross negligence also dropped

out of the case. Nothing about that claim was put to the jury. The court did not


       2
         Mrs. Sowers’ complaint named three defendants: R.J. Reynolds, Philip Morris, and
Lorillard Tobacco Company. Only R.J. Reynolds is relevant to this appeal because Lorillard was
dismissed from the case before trial and the jury found Philip Morris was not liable.
                                              7
              Case: 18-11901     Date Filed: 09/15/2020    Page: 8 of 53



even mention the term “gross negligence” in its instructions, and the jury made no

findings about gross negligence or the lack of it.

      The only claims that went to the jury were: (1) negligence; (2) strict liability;

(3) fraudulent concealment; and (4) conspiracy to fraudulently conceal. As we

have mentioned, the Florida Supreme Court’s holding in Engle established for the

jury in an Engle progeny lawsuit brought by a member of the class that the Engle

defendants — which included R.J. Reynolds — had committed the conduct

elements of each of those four torts. See Douglas, 110 So. 3d at 436 (noting that

Engle established “the Engle defendants’ common liability for the strict liability,

negligence, . . . fraudulent concealment, and conspiracy to fraudulently conceal

claims”). After a seven-day trial, the jury returned a verdict in favor of Mrs.

Sowers on the negligence and strict liability claims and found that she had

sustained $4,250,000 in compensatory damages.

      The issues the jury resolved in reaching those results are reflected in its

answers to ten of the verdict form questions that the district court submitted to it.

The substance of the jury’s findings (this is a paraphrase) was:

                                  Class Membership

             1) Charles Sowers was addicted to cigarettes containing nicotine.

             2) Addiction to cigarettes containing nicotine was a legal cause of his
                death.



                                           8
               Case: 18-11901       Date Filed: 09/15/2020       Page: 9 of 53



                              Negligence and Strict Liability

              3) Smoking R.J. Reynolds’ cigarettes was a legal cause of his lung
                 cancer and death.

              4) He and R.J. Reynolds were each 50% at fault as the legal cause of
                 his lung cancer and death.

                                  Fraudulent Concealment

              5) He reasonably relied to his detriment on statements of R.J.
                 Reynolds that concealed or omitted material information
                 concerning the health effects and/or addictive nature of cigarette
                 smoking.

              6) His reliance on those statements was not a legal cause of his death. 3

                             Conspiracy to Fraudulently Conceal

              8) He reasonably relied to his detriment on statements R.J. Reynolds
                 made in furtherance of its agreement to conceal or omit material
                 information concerning the health effects and/or addictive nature
                 of smoking.

              9) His reliance on those statements was not a legal cause of his lung
                 cancer and death.

                                            Damages

              10) The amount of compensatory damages sustained by Mrs. Sowers
                  for the loss of her husband’s companionship and protection, and



       3
        The jury was instructed to skip question number seven if it answered “no” to question
number six, which it did.
                                               9
              Case: 18-11901      Date Filed: 09/15/2020   Page: 10 of 53



                  her mental pain and suffering as a result of his lung cancer and
                  death, was $4,250,000.

Because the jury did not find for Mrs. Sowers on her intentional tort claims, the

compensatory damages award was reduced by half based on the jury’s

determination that Mr. Sowers was 50% at fault for his injuries, resulting in a

compensatory damages award of $2.125 million. See Schoeff, 232 So. 3d at 305.

      III. BACKGROUND: CHARLES AND MARY’S LIFE TOGETHER

      At trial, the jury considered extensive evidence about the history of cigarette

design, use, and marketing in America. Because little of that evidence is relevant

to the issues before us, we will skip most of it. In this part of the opinion we will

discuss mostly facts about Mr. Sowers’ life and his marriage to Mrs. Sowers that

were put before the jury, as well as some facts on that subject R.J. Reynolds was

not allowed to put before the jury. These facts are relevant to the evidentiary

ruling that is an issue in the appeal.

      Charles and Mary Sowers met in 1944 when he was in the Navy. He was

nineteen, she was eighteen, and it was “love at first sight.” They married four

months later, had four children, and eventually settled in Florida. After retiring

from the Navy, Charles worked as a parts salesman for trucking companies.

      Charles was a heavy smoker when Mary met him, and he smoked between

one and three packs of cigarettes a day for most of his life. Mary described him as


                                           10
               Case: 18-11901       Date Filed: 09/15/2020       Page: 11 of 53



a “chain smoker,” testifying that he “always had [a cigarette] in his hand,” and the

“first thing” he did every morning was smoke. She described how he had “tried

very hard to quit smoking” several times, but was never able to, and how he would

get “jittery and nervous and seemed to have a lot of anxiety” whenever he tried to

quit. At some point, Charles went to a doctor “and talked about [how to quit

smoking], but he still said he just couldn’t give it up.” In 1994, after he was

diagnosed with lung cancer, Charles was finally able to quit smoking with the help

of nicotine gum. But, of course, it was too late. He died of lung cancer in 1995.

       Charles had also been a heavy drinker for part of his life. Mary testified that

he was drinking heavily when they met and he continued doing so after they got

married. She said he would sometimes stop at a bar on the way to work and would

also sometimes drink while at work. 4 One of Mary’s own experts testified that

Charles “was universally characterized as someone who not only was a heavy

drinker, but did not have control over that behavior, and, therefore, he was in

trouble with alcohol.” The same expert also stated that Charles’ drinking was “a

major source of friction in his marriage” and agreed that it was a “clinically

significant disruption” in his relationship with Mary.



       4
         That testimony about Charles’ drinking was contradicted by the testimony of his
brother, William Sowers, who stated that Charles was only a “sociable drinker,” didn’t drink
before work, and that he could never remember Charles drinking during work or on a lunch
break.


                                               11
             Case: 18-11901     Date Filed: 09/15/2020   Page: 12 of 53



      The couple divorced in 1969 and Mary stated in her deposition it was

because of Charles’ “drinking and cheating.” At the time they divorced, he was

cheating on Mary with a woman named Louise. Soon after the divorce, Charles

married a different woman (not Louise). He later divorced his second wife and he

and Mary remarried in 1972. They remained married until Charles’ death in 1995.

      In 1979, several years after their remarriage, Charles and Mary attended a

revival. When the preacher asked if anyone wanted to be saved, Charles — to

Mary’s surprise — stood up and went down to the altar. After the revival, Charles

threw out all his alcohol and never drank again. He asked his doctor for help to

quit drinking, and his doctor prescribed two medications: one to ease his

withdrawal symptoms, and another to deter him from drinking by making him

nauseated if he did. Charles also tried to quit smoking at that time, but he couldn’t

do it. Mary testified that after Charles “received Jesus as his savior, we had a good

marriage. A good marriage.”

         IV. THE RULING ON THE MARITAL DISCORD EVIDENCE

      Before trial, Mrs. Sowers moved to exclude testimony about her husband’s

infidelity and the couple’s divorce and remarriage, arguing that evidence of it was

both irrelevant under Federal Rule of Evidence 402 and unduly prejudicial under

Rule 403. R.J. Reynolds argued that the evidence was relevant to damages,

addiction, and causation, and was necessary to rebut Mrs. Sowers’ testimony about


                                         12
               Case: 18-11901        Date Filed: 09/15/2020       Page: 13 of 53



the length of the marriage and how long Mr. Sowers had smoked. 5 The district

court granted Mrs. Sowers’ motion to exclude, ruling that the marital-discord

evidence was not relevant because it had occurred so long ago. The court also

found that because the evidence would cast Mr. Sowers in a bad light it would be

unfairly prejudicial under Rule 403.

       We review evidentiary rulings only for an abuse of discretion. Aycock v.

R.J. Reynolds Tobacco Co., 769 F.3d 1063, 1068 (11th Cir. 2014). “A district

court abuses its discretion if it ‘applies an incorrect legal standard, applies the law

in an unreasonable or incorrect manner, follows improper procedures in making a

determination, or makes findings of fact that are clearly erroneous.’” Id. (quoting

Brown v. Ala. Dep’t of Transp., 597 F.3d 1160, 1173 (11th Cir. 2010)). A clear

error of judgment is also an abuse of discretion, United States v. Brown, 415 F.3d
1257, 1266 (11th Cir. 2005), but we “recognize a significant range of choice for

the district court on evidentiary issues” and “defer to its decisions to a considerable

extent,” id. at 1265.

       Under the Federal Rules of Evidence, relevant evidence may be excluded

only “if its probative value is substantially outweighed by a danger of one or more




       5
          Mrs. Sowers argues that R.J. Reynolds forfeited its arguments that the marital-discord
evidence was relevant to addiction and causation because it didn’t make those arguments in
pretrial briefing. Because we conclude that the district court did not abuse its discretion in
excluding the evidence, we need not address that argument.
                                                13
               Case: 18-11901       Date Filed: 09/15/2020       Page: 14 of 53



of the following: unfair prejudice, confusing the issues, misleading the jury, undue

delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid.

403. Courts should strike the balance “in favor of admissibility,” and “look at the

evidence in a light most favorable to admission, maximizing its probative value

and minimizing its undue prejudicial impact.” Aycock, 769 F.3d at 1069

(quotation marks omitted). The more essential evidence is to a party’s case, the

more probative it is, which means that duplicative testimony that simply “bolster[s]

a party’s case is more easily excluded under Rule 403” than testimony about issues

the jury doesn’t hear about some other way. Id.

       R.J. Reynolds argues that the marital-discord evidence was relevant for four

reasons. First, it argues that the evidence would have informed the jury’s non-

economic damages determination because “[a] jury cannot assess the spouse’s

‘loss’ of companionship, or her ‘mental pain and suffering,’ without ‘an honest and

accurate picture of the marriage relationship between the decedent and the

surviving spouse.’” 6 Second, R.J. Reynolds argues that the marital-discord


       6
         In support of its argument, R.J. Reynolds relies heavily on our decision in Aycock v.
R.J. Reynolds Tobacco Co., 769 F.3d 1063 (11th Cir. 2014), and a Florida District Court of
Appeal’s opinion in Adkins v. Seaboard Coast Line R.R., 351 So. 2d 1088 (Fla. 2d DCA 1977).
But Aycock and Adkins have different timelines than does this case, and the difference matters.
In both of those cases the improperly excluded evidence showed that the marriages were being
harmed by the husband’s actions near the time he died. See Aycock, 769 F.3d at 1066, 1071;
Adkins, 351 So. 2d at 1092. But in this case, R.J. Reynolds wanted to present evidence of
marital discord that occurred twenty years before Mr. Sowers’ death. That is a significant
enough difference to mean that neither Aycock nor Adkins controls.


                                               14
               Case: 18-11901        Date Filed: 09/15/2020       Page: 15 of 53



evidence would have given the jury a more accurate understanding of the extent of

Mr. Sowers’ alcohol addiction, which he overcame, and showing that he also could

have overcome his nicotine addiction if he had wanted to do so. Third, R.J.

Reynolds argues that the evidence was necessary to give the jury the full story

about the Sowers’ marriage and prevent the jury from having the false impression

that they had been continuously and happily married from 1944 until 1995. 7 Even

if the marital-discord evidence were relevant to each of those topics, the district

court did not abuse its discretion in concluding that the evidence’s probative value

was substantially outweighed by the risk it would unfairly prejudice Mrs. Sowers.

Especially since it would have been duplicative of other evidence on the topics for

which R.J. Reynolds contends it was relevant.

       The jury heard evidence about the extent of Mr. Sowers’ alcohol abuse and

its negative impact on his marriage. It heard that he was a heavy drinker in the

1940s, 50s, 60s, and 70s. It heard that he drank in the morning and throughout the




       7
          R.J. Reynolds’ fourth argument is that the marital-discord evidence should have been
admitted to rebut Mrs. Sowers’ testimony that her husband smoked “every day.” Its theory is
that Mr. Sowers might have taken a break from smoking during their three-year divorce that she
would not have known about. But R.J. Reynolds provides no evidence to support the idea that
Mr. Sowers stopped smoking during those three years, only hope-driven conjecture. Conjecture
is not enough to show that the district court abused its discretion in excluding the evidence. Cf.
Yellow Pages Photos, Inc. v. Ziplocal, LP, 795 F.3d 1255, 1276 (11th Cir. 2015) (holding that
the district court did not abuse its discretion in excluding “testimony [which] was pure
speculation, and thus too attenuated to be relevant”). That is especially so in the present case
because other witnesses who knew him during those three years, including his brother, testified
that Mr. Sowers had “smoked all of his life.”
                                                15
              Case: 18-11901    Date Filed: 09/15/2020   Page: 16 of 53



day, and that he sometimes stayed out all night drinking. And it heard that his

drinking caused “significant friction in his marriage” and was a “clinically

significant disruption” in his life. All the evidence of Mr. Sowers’ alcohol use and

marital problems that the jury did hear means that evidence of the Sowers’ divorce

and remarriage more than two decades before his death would have been

duplicative and cumulative, which diminishes any probative value it would have

had.

       R.J. Reynolds argued extensively in closing that Mr. Sowers’ ability to quit

drinking means he could have quit smoking if he had wanted to, which of course

undermines its argument that the evidence of marital-discord and three-year

divorce was necessary to make that same point. For example, R.J. Reynolds

argued to the jury that:

       He threw away his alcohol, but he did not throw away his cigarettes.
       He went to his doctor for help to quit drinking. He did not go to his
       doctor for help to quit smoking. He used medicine to stop drinking.
       He didn’t use any kind of medicine to try to quit smoking. He wanted
       to quit drinking. He was committed to stopping drinking.

       ....

       He took action when he became motivated to quit drinking, he did not
       take action to try to quit smoking, and that’s because he didn’t want to
       quit. He enjoyed his smoking. That’s what he wanted to do. And
       that’s fine. But he can’t come to court and get money for that.




                                          16
             Case: 18-11901     Date Filed: 09/15/2020    Page: 17 of 53



Evidence that Mr. Sowers’ heavy drinking contributed to the deterioration of his

marriage was not necessary for R.J. Reynolds to draw comparisons between his

alcohol use and his smoking.

      Of course, evidence of the Sowers’ marital discord, though far in the

couple’s past and more than 20 years before he died, might have affected to some

extent how the jury viewed Mrs. Sowers’ testimony about her husband. And it

might have given the jury a fuller understanding of the couple’s many years of life

together. But that does not mean that the probative value of the evidence

outweighed its prejudicial impact. The evidence the jury did hear about Mr.

Sowers’ long history of alcohol abuse and how it harmed the marriage diminished

the probative value that the excluded evidence of the couple’s temporary and long

ago “unmarriage” might have otherwise had. “[W]hat counts as the Rule 403

‘probative value’ of an item of evidence, as distinct from its Rule 401 ‘relevance,’

may be calculated by comparing evidentiary alternatives.” Old Chief v. United

States, 519 U.S. 172, 184 (1997). And the danger that the evidence would cause

“unfair prejudice” within the meaning of Rule 403 is obvious. The court’s ruling is

within the range of discretion district courts are allowed in evidentiary matters.

                    V. THE CLOSING ARGUMENT ISSUES

      After trial, R.J. Reynolds moved for a new trial or remittitur, arguing, among

other things, that Mrs. Sowers’ attorney had made improper statements during


                                          17
             Case: 18-11901     Date Filed: 09/15/2020    Page: 18 of 53



closing arguments that affected the jury’s damages determination. The district

court denied the motion, finding that the statements were not improper.

      We review only for abuse of discretion a district court’s rulings about

statements of counsel during closing argument. Goldsmith v. Bagby Elevator Co.,

Inc., 513 F.3d 1261, 1275 (11th Cir. 2008). Arguing that it is reprehensible for the

defendant you are suing to defend itself “serves no proper purpose” and can

sometimes be the basis for a new trial. Whittenburg v. Werner Enters. Inc., 561
F.3d 1122, 1130 (10th Cir. 2009) (collecting cases). But remarks made during

closing argument will justify granting a new trial or reversing a judgment only if

they are “plainly unwarranted and clearly injurious.” Cote v. R.J. Reynolds

Tobacco Co., 909 F.3d 1094, 1104 (11th Cir. 2018) (quotation marks omitted). In

deciding closing argument issues on appeal, we consider “the entire argument, the

context of the remarks, the objection raised, and [any] curative instruction.” Id. at

1103 (quotation marks omitted).

      R.J. Reynolds complains of the following comments that Mrs. Sowers’

attorney made during his rebuttal closing argument:

      MR. HEIMANN [Counsel for Mrs. Sowers]: And I will say to you
      once again, doesn’t it — isn’t it obvious that if Mr. Sowers had not been
      addicted, had not been under the compulsion of addiction to smoke
      cigarettes, that he would have quit? Wouldn’t any intelligent human
      being knowing what we know about and what — I said this before,
      we’re not saying that he was ignorant by any means of the fact that there
      was a serious issue at the very least about smoking and health, wouldn’t
      any intelligent human being quit if they were not actually addicted?
                                          18
       Case: 18-11901      Date Filed: 09/15/2020    Page: 19 of 53



      What you really have at work in this courtroom in terms of the
defense is hypocrisy at work.

MS. PARKER [Counsel for R.J. Reynolds]: Your Honor, objection.
Your Honor’s ruling on our bench brief.

THE COURT: Overruled.

MR. HEIMANN: For 50 years and more —
MS. PARKER: Your Honor, objection then. There is a pretrial order
on continuing issue — on the continuing issue.
MR. HEIMANN: I’m talking about when the events took place at the
time, not today.

THE COURT: Proceed.
MR. HEIMANN: 50 years and more these tobacco companies did
everything they could to sustain smoking in this country by creating
doubt and controversy where there should have been no doubt and
where there should have been no controversy, by denying that there was
proof of a causal link when they knew that there was, by insisting that
more research was necessary, when they knew that the fact that lung
cancer and other diseases were caused by smoking was a factor. 50
years and more that was their message to Americans. Now they come
into court, now they come into court —
MS. PARKER: Your Honor, objection. We are now into that pretrial
order.
THE COURT: I’m going to let him proceed and — overruled.

MR. HEIMANN: Now they come into court and their defense is Mr.
Sowers should have known, that everybody should have known what
they, the tobacco companies, denied all that time. And, in fact, they
even go so far as to tell you that the public health authorities are
responsible, at least in large part, because they recommended filtered
cigarettes and low tar cigarettes. And what was the fact about that? Dr.
Burns testified about that in detail. The truth of the matter is the tobacco
companies knew what the public health authorities and what Reader’s
Digest and Consumer Reports didn’t know, and they concealed what

                                    19
             Case: 18-11901     Date Filed: 09/15/2020    Page: 20 of 53



      they knew about the fact that filters were not safer and about the fact
      that their low tar cigarettes were not safer. The public health authorities
      were wrong.
      R.J. Reynolds argues that these statements improperly criticized it for

defending itself. It interprets the statements as suggesting “that Reynolds was

doing something wrong — hypocritical — by defending against charges that it

caused Mr. Sowers to smoke, or denying that it bore all the responsibility for his

smoking.” And it asserts that the jury’s “very high award” for non-economic

damages demonstrates that the jury was prejudiced by the statements.

      Mrs. Sowers responds that, viewing her attorney’s statements in the context

of the closing arguments as a whole makes clear that he was criticizing the

substance of R.J. Reynolds’ defense, not the fact of it. Specifically, she asserts that

her counsel was merely responding to arguments R.J. Reynolds made in its closing

argument. She is right. Every defendant has a right to present a defense, but not to

prevent the plaintiff from replying to it. To the defense that Mr. Sowers should

have known, and must have known, how dangerous smoking was, a fair reply is

that he might have known better if R. J. Reynolds had not been so deceitful about

the dangers of smoking for so long. Mrs. Sowers’ attorney didn’t attack R.J.

Reynolds for putting forward a defense, he attacked the substance of the defense it

put forward, replying to the arguments the company made in its closing argument.




                                          20
             Case: 18-11901     Date Filed: 09/15/2020    Page: 21 of 53



      R.J. Reynolds told the jury in its closing argument that “the real Mr. Sowers

knew that smoking was bad for him, and knew that smoking could cause lung

cancer.” It argued that Mr. Sowers “knew about all these health risks” associated

with smoking. It argued that Mr. Sowers may have thought filtered cigarettes were

safer than regular ones because he “may very well have heard one of these news

programs or this public service announcement or what was put out by the

American Cancer Society.” And it argued that the jury didn’t face “a situation

where [Mr. Sowers] did not know [the health risks of smoking] because of a

tobacco company.”

      Considering the context, the district court did not abuse its discretion in

overruling the objections to the arguments of Mrs. Sowers’ counsel. See Cote, 909
F.3d at 1103 (stating that we consider, among other things, the context of the

arguments to determine if they affected the jury’s determination). The context

shows that Mrs. Sowers’ counsel wasn’t criticizing R.J. Reynolds’ “hypocrisy” for

merely defending against Mrs. Sowers’ suit. He was criticizing R.J. Reynolds’

hypocrisy for arguing that Mr. Sowers should have known — or did know —

something that R.J. Reynolds and other cigarette companies tried so hard to hide

from the public: the health risks of smoking. He wasn’t criticizing R.J. Reynolds

for merely “com[ing] into court”; he was criticizing R.J. Reynolds for spending

“50 years and more . . . creating doubt and controversy” about the health risks of


                                         21
              Case: 18-11901     Date Filed: 09/15/2020    Page: 22 of 53



smoking and then arguing in court that Mr. Sowers should have known about the

health risks. And he wasn’t complaining about R.J. Reynolds having a “defense”;

he was complaining about R.J. Reynolds having a defense “that everybody should

have known what they, the tobacco companies, denied all that time.” It was a fair

argument and he had a right to make it.

             VI. PUNITIVE DAMAGES AND THE ISSUE ABOUT
                 THE SCOPE OF THE TRIAL ON REMAND

      A. The Error in Not Submitting the Punitive Damages Issue to the Jury

      Finally, we turn to Mrs. Sowers’ cross-appeal on the issue of punitive

damages. The district court, relying on a decision by a Florida District Court of

Appeal, ruled that she could seek punitive damages on her fraudulent concealment

and conspiracy to fraudulently conceal claims, if she prevailed on those two

claims, but it turned out she did not. See In re Engle Cases, No. 3:09-CV-10000-J-

32JBT, 2013 WL 12157846, at *3 (M.D. Fla. Mar. 1, 2013) (opinion in the master

case) (citing Soffer v. R.J. Reynolds Tobacco Co., 106 So. 3d 456, 460–61 (Fla. 1st

DCA 2012)). Relying on the same District Court of Appeal decision, the district

court also ruled that Mrs. Sowers could not seek punitive damages on the

negligence and strict liability claims, which it turned out she did prevail on. Id.

The net result was that the jury never considered whether to award Mrs. Sowers

punitive damages.


                                          22
              Case: 18-11901       Date Filed: 09/15/2020    Page: 23 of 53



       After the trial in this case was over, however, the Florida Supreme Court

reversed the District Court of Appeal’s decision that the district court had relied on

and held that Engle-progeny plaintiffs, like Mrs. Sowers, could pursue punitive

damages on “all claims properly raised in their subsequent individual actions.”

Soffer v. R.J. Reynolds Tobacco Co., 187 So. 3d 1219, 1221 (Fla. 2016).

Assuming, of course, they prevailed on some claims in their individual actions.

Negligence and strict liability are “claims properly raised” in Mrs. Sowers’

individual action (her trial and this appeal), and she did prevail on them. So Mrs.

Sowers should have been allowed to seek punitive damages on her negligence and

strict liability claims and it was error for the district court not to allow her to do so,

although the error stemmed from the court following what was the law at that time.

       Mrs. Sowers is entitled to have that error corrected by a remand for purposes

of a trial on the issue of whether she should receive punitive damages on the

negligence and strict liability claims and, if so, how much. No one disputes that she

is entitled to a trial for that purpose.

              B. The Issue Involving the Scope of the Trial on Remand

       The dispute is about whether the trial on remand can be limited to punitive

damages, as Mrs. Sowers contends, or must be a complete re-do of all of the

liability issues as well, which is R.J. Reynolds’ position. She doesn’t want to have

to put her hard won liability and compensatory damages judgment at risk as the


                                            23
                Case: 18-11901       Date Filed: 09/15/2020       Page: 24 of 53



cost for seeking punitive damages in a new trial. But that is exactly the cost that

R.J. Reynolds wants us to charge Mrs. Sowers for seeking punitive damages from

it in a new trial.

       Actually, what the company wants to do is pressure the elderly widow,

whose husband its products killed, out of exercising her right to seek punitive

damages from it for that. The amount of pressure that strategy employs is shown

by the fact that Mrs. Sowers has stated through her attorneys that if she is forced to

retry the liability and compensatory damages issues as the cost of seeking punitive

damages, she will forsake her right to seek them. Reply Br. at 15. If the law

permits R.J. Reynolds to force that difficult choice on her, so be it. See 28 U.S.C.

§ 453 (requiring each federal judge to solemnly swear or affirm to “administer

justice without respect to persons, and do equal right to the poor and to the rich”

and to “impartially discharge and perform all the duties incumbent upon [the

judge] under the Constitution and laws of the United States.”). But we don’t think

that the Constitution or laws of the United States require putting Mrs. Sowers to

that choice.8


       8
          The Florida Supreme Court held that the proper remedy in a case in which a plaintiff
had been erroneously prevented from seeking punitive damages on her negligence or strict
liability claims is to remand for a trial limited to the issue of punitive damages. Soffer v. R.J.
Reynolds Tobacco Co., 187 So. 3d 1219, 1233–34 (Fla. 2016). That is not the end of the matter
here because we aren’t a Florida state court, and we must consider the Seventh Amendment and
its Reexamination Clause. The Soffer decision had no need to do that because the Seventh
Amendment “governs proceedings in federal court, but not in state court.” Gasperini v. Ctr. for


                                                24
               Case: 18-11901      Date Filed: 09/15/2020      Page: 25 of 53



              C. The Reexamination Clause and Decisions Applying It

       In arguing that a new trial on remand must wipe the slate clean of the

liability verdicts and compensatory damages award, requiring Mrs. Sowers to start

from scratch on those issues, R.J. Reynolds’ points to the Seventh Amendment,

which states in full:

       In Suits at common law, where the value in controversy shall exceed
       twenty dollars, the right of trial by jury shall be preserved, and no fact
       tried by a jury, shall be otherwise re-examined in any Court of the
       United States, than according to the rules of the common law.

U.S. Const. Amend. VII. The first clause has been called the “Jury Trial Clause,”

and the second the “‘Reexamination’ Clause.” See, e.g., Searcy, 902 F.3d at 1354

(referring to the “Reexamination Clause”); Full Spectrum Software, Inc. v. Forte

Automation Systems, Inc., 858 F.3d 666, 675 (1st Cir. 2017) (referring to the “Jury

Trial Clause”). Although the Seventh Amendment issue in this case involves only

the Reexamination Clause, the two clauses are inseparably linked and have been

since the beginning.

       “[O]ne of the strongest objections originally taken against the [C]onstitution

of the United States[] was the want of an express provision securing the right of

trial by jury in civil cases.” Colgrove v. Battin, 413 U.S. 149, 152–53 (1973)

(quotation marks omitted). In fact, a bill of rights was first proposed at the


Humanities, Inc., 518 U.S. 415, 418 (1996); accord Osborn v. Haley, 549 U.S. 225, 252 n.17
(2007) (“[T]he Seventh Amendment would not figure in the case, for it is inapplicable to
proceedings in state court.”).
                                              25
              Case: 18-11901      Date Filed: 09/15/2020    Page: 26 of 53



Philadelphia Constitutional Convention not in response to concerns about privacy

or freedom of speech or freedom of the press, but because of concerns about the

new Constitution not guaranteeing jury trials in civil cases. See Charles W.

Wolfram, The Constitutional History of the Seventh Amendment, 57 Minn. L.

Rev. 639, 657–59 (1973); see also Lisa Litwiller, Has the Supreme Court Sounded

the Death Knell for Jury Assessed Punitive Damages? A Critical Re-Examination

of the American Jury, 36 U.S.F. L. Rev. 411, 418 (2002) (quoting Wolfram, supra,

at 657); Roger Roots, The Rise and Fall of the American Jury, 8 Seton Hall Cir.

Rev. 1, 2 (2011) (“Indeed, as Yale Law Professor Akhil Amar recounts, the entire

debate at the Philadelphia convention over the necessity of a bill of rights ‘was

triggered when George Mason [mentioned] . . . that no provision was yet made for

juries in civil cases.’”) (quotation marks omitted) (quoting Akhil R. Amar, The Bill

of Rights: Creation & Reconstruction, 83 (1998)); Edith Guild Henderson, The

Background of the Seventh Amendment, 80 Harv. L. Rev. 289, 293 (1966).

      The Anti-Federalists, who opposed the ratification of the Constitution, were

not only upset that it did not guarantee the right to jury trials in civil cases but also

concerned that it might even abolish civil jury trials. Patrick Woolley, Mass Tort

Litigation and the Seventh Amendment Reexamination Clause, 83 Iowa L. Rev.

499, 508 (1998). That concern arose from Article III, Section 2 of the

Constitution, which provides that “[i]n all the other Cases before mentioned, the


                                           26
             Case: 18-11901     Date Filed: 09/15/2020    Page: 27 of 53



supreme Court shall have appellate Jurisdiction, both as to Law and Fact.” U.S.

Const. Art. III, § 2, cl. 2 (emphasis added). The Supreme Court’s constitutional

authority to determine facts was especially troubling to the Anti-Federalists

because of a practice existing at the time in the New England States that “permitted

removal of a case after judgment for a retrial by jury in a superior court.”

Woolley, supra, at 507. The Constitution arguably authorized similar retrials of

jury trials in appellate courts. Id. at 506–07. “Indeed, because the original

Constitution did not have an express civil jury trial provision, Section 2 of the

Judicial Article could fairly be read as authorizing the Supreme Court to retry civil

cases without a jury.” Id. at 507. Out of that political anxiety came the Seventh

Amendment.

      At the time, the states “varied widely as to the cases in which civil jury trial

was provided,” and there was no existing federal practice. Colgrove, 413 U.S. at

153–55. For that reason, the Seventh Amendment language ensuring the right to a

jury in civil cases “necessarily ha[d] to be general.” Id. at 155. Which is why it

speaks generally of “suits at common law.” Id. The purpose of that language was

“to retain the common-law distinction between the province of the court and that of

the jury” and to ensure that “issues of law are to be resolved by the court and issues

of fact are to be determined by the jury under appropriate instructions by the

court.” Balt. & Carolina Line, Inc. v. Redman, 295 U.S. 654, 657 (1935).


                                          27
              Case: 18-11901     Date Filed: 09/15/2020    Page: 28 of 53



      The Supreme Court has recognized again and again that the scope of the jury

trial right that the Seventh Amendment preserves is “the substance of the common-

law right of trial by jury, as distinguished from mere matters of form or

procedure.” Id.; accord Colgrove, 413 U.S. at 156–57 (collecting cases); Galloway

v. United States, 319 U.S. 372, 390 (1943) (“The Amendment did not bind the

federal courts to the exact procedural incidents or details of jury trial according to

the common law in 1791, any more than it tied them to the common-law system of

pleading or the specific rules of evidence then prevailing.”); Gasoline Prods. Co. v.

Champlin Refining Co., 283 U.S. 494, 498 (1931) (“[T]he Seventh Amendment

does not exact the retention of old forms of procedure.”). In line with the focus on

substance instead of procedure, the Supreme Court has upheld against Seventh

Amendment challenges “many procedural devices developed since 1791 that have

diminished the civil jury’s historic domain.” Parklane Hosiery Co. v. Shore, 439
U.S. 322, 336 (1979). The Court has held, for example, that a directed verdict does

not violate the Seventh Amendment. Galloway, 319 U.S. at 388–96. Nor does

summary judgment. Fidelity & Deposit Co. of Md. v. United States, 187 U.S. 315,

319–21 (1902).

      As we have mentioned, this appeal is concerned with the Reexamination

Clause. It might be more accurately described as the “Anti-Reexamination

Clause” because it protects the flank of the Jury Trial Clause by forbidding


                                          28
              Case: 18-11901     Date Filed: 09/15/2020    Page: 29 of 53



reexamination in any federal court of a “fact tried by a jury” other “than according

to the rules of the common law.” U.S. Const. Amend. VII; see W. Russell Taber,

The Reexamination Clause: Exploring Bifurcation in Mass Tort Litigation, 73 Def.

Couns. J. 63, 69 (2006) (“Essential to [the jury trial] right was the complementary

guarantee that the findings of that jury would not be overturned in a subsequent

proceeding. Accordingly, the Reexamination Clause protects the fundamental

right to jury trial by prohibiting certain reexaminations of jury conclusions.”).

Justice Story was of the view that the Reexamination Clause was, if anything, “still

more important” than the Jury Trial Clause. See 3 Joseph Story, Commentaries on

the Constitution of the United States § 1764, at 646 (1833).

      In the seminal Reexamination Clause decision, Gasoline Products Co. v.

Champlin Refining Co., the Supreme Court interpreted and applied the

Reexamination Clause in a breach of contract case in which “errors in the charge

of the trial court with respect to the measure of damages on the counterclaim,”

which was also for breach of contract, required a new trial. 283 U.S. at 495–96.

The question was whether the new trial could be limited to damages or also had to

include the issue of liability, which had already been decided in the original trial.
Id. at 495–97. The court of appeals had ordered retrial on only the issue of

damages. Id. at 496. The Supreme Court reversed, concluding that confining the

retrial to damages in that particular case would violate the Reexamination Clause.


                                          29
              Case: 18-11901     Date Filed: 09/15/2020     Page: 30 of 53
Id. at 497. In the course of explaining its conclusion, the Court set out the rule for

when an issue may be separately re-tried before a new jury.

      The Court acknowledged that “at common law there was no practice of

setting aside a verdict in part,” as the court of appeals had done in that case by

ordering a retrial of the damages issue alone. Id. at 497. It quoted Lord

Mansfield’s description of the common law rule as requiring that, when a verdict is

correct on one issue but erroneous on another, “[f]or form’s sake, we must set

aside the whole verdict.” Id. at 498. The Court was not impressed, reasoning that:

“we are not now concerned with the form of the ancient rule. It is the Constitution

which we are to interpret; and the Constitution is concerned, not with form, but

with substance.” Id. And the constitutional substance, the Court held, is that if a

jury has reached a proper verdict “upon one issue of fact,” the Seventh

Amendment and its Reexamination Clause do “not compel a new trial of that issue

even though another and separable issue must be tried again.” Id. at 499. At least

they don’t necessarily require a new trial of the properly determined issue as well

as the improperly determined one.

      Separability is the key. The Supreme Court explained in Champlin Refining

that the crucial determination for Reexamination Clause purposes is whether the

issue on which a party seeks partial retrial is “separable” — that is, whether the

issue is “so distinct and independent of the others . . . that it can be separately


                                           30
              Case: 18-11901      Date Filed: 09/15/2020    Page: 31 of 53



tried.” Id. The Court stated the rule: A partial new trial “may not properly be

resorted to unless it clearly appears that the issue to be retried is so distinct and

separable from the others that a trial of it alone may be had without injustice.” Id.

at 500.

      Applying that rule, the Supreme Court found that the issues of liability and

damages were not separable in the Champlin Refining case itself. Id. They were

not because the facts underlying the liability issue that the first jury had decided

were intertwined with those underlying the damages issue that the second jury

would be deciding. See id. at 499. Any jury determining the amount of damages

for a breach of contract would need to know the contract terms, the date of its

formation, and the date of its breach. Id. In the course of deciding that there was

liability, the first jury had already found those facts, although its specific findings

were not revealed in the verdict. See id. at 499–500. The second jury could not

decide damages without reexamining those same factual issues and making new

findings. Id. at 500. That is why the Supreme Court concluded that the question of

damages was “so interwoven with that of liability” that a partial retrial on the issue

of damages could not be had without injustice and therefore would violate the

Reexamination Clause. Id. at 500–01. A full retrial was required. Id.

      We have applied Champlin Refining’s Reexamination Clause standard a

number of times, usually affirming a district court’s grant of a partial retrial of an


                                           31
              Case: 18-11901     Date Filed: 09/15/2020    Page: 32 of 53



issue before a new jury or ordering one ourselves. See, e.g., Overseas Private Inv.

Corp. v. Metro. Dade Cty., 47 F.3d 1111, 1113, 1116 (11th Cir. 1995) (“Because

the liability issues were properly and clearly decided by the jury, the remedy in this

instance is to remand the case to the district court for a new trial on the amount of

damages only.”); Roboserve, Ltd. v. Tom’s Foods, Inc., 940 F.2d 1441, 1447 (11th

Cir. 1991) (affirming district court’s grant of new trial as to all claims in the

complaint but reinstating the jury verdict on the counterclaim since the

“counterclaim was severable from the rest of the case because the first jury could

decide the counterclaim as an independent issue, without reference to the . . . issues

raised by [the plaintiff’s] complaint”); Burger King Corp. v. Mason, 710 F.2d
1480, 1487 (11th Cir. 1983) (affirming the district court’s order of a partial new

trial because the record confirmed the separability of the “liability and damages

issues”); Mfg. Research Corp. v. Greenlee Tool Co., 693 F.2d 1037, 1041–42 (11th

Cir. 1982) (affirming the district court’s grant of a new trial limited to the issue of

damages, even though some evidence from the first trial was repeated in the

second trial because “[t]he repetition of some of the liability evidence, necessary to

establish causation, did not render the trial unfair”); see also FIGA v. R.V.M.P.

Corp., 874 F.2d 1528, 1533–34 (11th Cir. 1989) (acknowledging that “the scope of

a new trial may be limited to a single issue when the issue as to which a new trial is

required is separate from all other issues and the error requiring a new trial does


                                           32
             Case: 18-11901     Date Filed: 09/15/2020    Page: 33 of 53



not affect the determination of any other issue,” but concluding that the issues of

damages and liability “are so interwoven . . . that justice demands a retrial of these

issues together”) (quotation marks omitted); cf. Brown v. Electrolux Home Prods.,

Inc., 817 F.3d 1225, 1239 (11th Cir. 2016) (noting the “many tools” district courts

may use “to decide individual damages” in a class action case, including

“bifurcating liability and damage trials with the same or different juries”)

(quotation marks omitted) (emphasis added).

      Two years ago we decided a Reexamination Clause issue in an

Engle progeny case. See Searcy, 902 F.3d at 1354–58. The jury in Searcy was

instructed that, if it found the plaintiff’s relative (her mother) was a member of the

Engle class, “it should rely on the Engle findings,” and accept that the defendant

tobacco companies had committed the conduct elements of the concealment torts,

“as if the [Searcy] jury had found those facts itself.” Id. at 1347. The jury was

also instructed that the plaintiff could prevail on her fraudulent concealment and

conspiracy to fraudulently conceal claims only if the jury found that “in deciding

or continuing to smoke, [the plaintiff’s mother had] relied on the particular

misleading information disseminated by the particular defendant and that such




                                          33
               Case: 18-11901       Date Filed: 09/15/2020       Page: 34 of 53



reliance caused harm.” Id. The jury found for the plaintiff on those concealment

claims and awarded punitive damages based on them.9 See id.

       The tobacco companies challenged that award, arguing on appeal that

allowing the progeny jury to award punitive damages based on the Engle jury’s

finding of concealment “required the [progeny] jury to speculate as to what the

specific conduct was that formed the basis of the Engle jury findings,” violating

the Reexamination Clause. Id. at 1354. The companies argued that, unlike

awarding compensatory damages in an Engle-progeny case, which are based on

“the actual, individual harm suffered by [that] Plaintiff as determined by the jury at

her trial,” awarding punitive damages requires that the progeny jury “reassess the

Engle jury findings in order to decide whether to award any punitive damages, and,

if so, how much.” Id.

       Applying the standard from Champlin Refining, we held that because the

original Engle jury and the Searcy jury (an Engle progeny jury) had been asked to




       9
         The original Engle class action jury awarded the class a lump-sum of $145 billion in
punitive damages. See Engle, 945 So. 2d at 1257. The Florida Supreme Court vacated that
award as excessive and premature, but it effectively allowed Engle-progeny plaintiffs to pursue
punitive damages in their individual actions. See id. at 1269–70. We acknowledged in our
Searcy decision, however, that the Florida Supreme Court did not “address any Seventh
Amendment implications of its decision to have punitive damages questions reserved for the
progeny trials.” Searcy, 902 F.3d at 1356. After all, as we have already noted, the Seventh
Amendment applies only in federal court. See n.7, supra.
                                               34
               Case: 18-11901       Date Filed: 09/15/2020       Page: 35 of 53



resolve different factual issues, the Reexamination Clause had not been violated.10
Id. at 1358. We described what the district court in Searcy had instructed the jury:

       [P]unitive damages were warranted only if the jury found by clear and
       convincing evidence that the fraudulent conduct by defendant causing
       [the decedent’s] lung cancer death showed: “[1] reckless disregard of
       human life or the safety of the persons exposed to the effect of such
       conduct [2] an entire lack of care that the defendant must have been
       conscientiously indifferent to the consequences [3] an entire lack of
       care that the defendants must have wantonly or recklessly disregarded
       the safety and welfare of the public or [4] such reckless indifference to
       the rights of others as to be equivalent to an intentional violation of
       those rights.”
Id. at 1357 (cleaned up) (bracketed numbers in original). That instruction, we

explained, focused the jury “on the conduct of Defendants that caused” the death

of the plaintiff’s mother. Id. The jury was not, as the defendant tobacco

companies had argued, “asked to speculate about what the [original] Engle jury

had found.” Id. Instead, the Searcy jury was asked “merely to examine the

evidence that had been presented before it at trial” and determine whether the

defendants’ conduct warranted “punishment . . . via additional damages.” Id. We




       10
          On the way to reaching that holding in Searcy, we made two assumptions in the
tobacco companies’ favor: that the Reexamination Clause applies to a punitive damages
determination, and that it could, in some circumstances, be violated if a later jury decided only
the punitive damages issue. Searcy, 902 F.3d at 1357. The Searcy plaintiff argued that the
Seventh Amendment, including the Reexamination Clause, does not apply to a punitive damages
determination because an award of punitive damages is not a finding of fact. Id. at 1354; see
Cooper Indus., Inc. v. Leatherman Tool Grp., Inc., 532 U.S. 424, 437 (2001) (“[T]he jury’s
award of punitive damages does not constitute a finding of ‘fact.’”). We did not address that
argument because we concluded that, even if the Seventh Amendment did apply, it was not
violated. Searcy, 902 F.3d at 1358.
                                               35
             Case: 18-11901     Date Filed: 09/15/2020    Page: 36 of 53



held that allowing the Searcy jury to determine punitive damages based in part on

the findings of the original Engle jury that the defendant tobacco companies had

committed the conduct elements of the torts of fraudulent concealment and

conspiracy to fraudulently conceal did not violate the Reexamination Clause. Id. at

1358; see also id. at 1346.

      Our Searcy decision is instructive and informs our resolution of the

Reexamination Clause issue in this case, but it is arguably distinguishable. It

involved the original Engle class action jury and a later individual action before an

Engle progeny jury. It did not involve two Engle progeny juries –– an earlier one

that had returned a verdict for an individual plaintiff on negligence and strict

liability (with underlying findings of class membership, legal causation, and

comparative fault), and a later one that would decide how much punitive damages,

if any, that same plaintiff would recover. Those are the circumstances that frame

the Reexamination Clause issue in this case.

                   D. Applying the Reexamination Clause to this Case

      R.J. Reynolds argues that under the Reexamination Clause rule, a full retrial

is necessary if there is to be a trial on punitive damages because “[t]here is no way

to litigate punitive damages without reexamining the first jury’s findings

concerning Reynolds’ conduct, which inhere in its class membership, comparative-

fault, and compensatory-damages verdicts.” Response and Reply Br. at 39. Mrs.


                                          36
               Case: 18-11901        Date Filed: 09/15/2020       Page: 37 of 53



Sowers argues that allowing a second jury to determine punitive damages alone

will not violate the Reexamination Clause because “[p]unitive damages . . .

concern only [R.J. Reynolds’] conduct,” and the first jury, which tried the liability

issues in this case, did not evaluate R.J. Reynolds’ conduct to reach any of its

findings.11 Reply Br. at 11. Instead, she maintains, the jury in this case decided

only four issues relevant to the Reexamination Clause issue in this appeal: (1)

Engle class membership, (2) causation, (3) comparative fault, and (4)

compensatory damages. She puts it this way: “[T]he jury found that Mr. Sowers

was addicted to cigarettes containing nicotine; that his addiction, along with

smoking cigarettes manufactured by R.J. Reynolds, caused his death; that he was

50% responsible for his injuries; and that his injuries amounted to $4,250,000.”

Reply Br. at 3.

         We turn now to a close look at whether the punitive damages issues to be

tried before a new jury on remand are “so distinct and separable” from the issues

decided by the first jury “that a trial of [punitive damages] alone may be had

without injustice,” or instead are “so interwoven” that the punitive damages issues




       11
           Mrs. Sowers also argues, as did the Searcy plaintiff, that “[p]unitive damages do not
implicate the Reexamination Clause.” Reply Br. At 3. As in Searcy, we need not resolve the
issue here because even if the issue of punitive damages can implicate the Reexamination
Clause, allowing a partial retrial on punitive damages alone in this particular case does not
violate it. See Searcy, 902 F.3d at 1357–58.


                                                37
             Case: 18-11901     Date Filed: 09/15/2020    Page: 38 of 53



cannot be decided alone “without confusion and uncertainty, which would amount

to a denial of a fair trial.” Champlin Refining, 283 U.S. at 500.

                1. The Factual Issues that the Remand Jury Will Be
               Determining in Deciding the Punitive Damages Issues

      We begin by examining the factual issues the remand jury will decide.

Under Florida law a plaintiff who proves that a defendant is liable under a theory

of negligence or strict liability is entitled to compensatory damages for her injuries.

But she is not entitled to punitive damages unless she proves, by clear and

convincing evidence, that the defendant’s conduct also amounted to either

intentional misconduct or gross negligence. Fla. Stat. § 768.72(2); see also Fla.

Std. Jury Instr. 503.1b(1). “Intentional misconduct” occurs when “the defendant

had actual knowledge of the wrongfulness of the conduct and the high probability

that injury or damage to the claimant would result and, despite that knowledge,

intentionally pursued that course of conduct, resulting in injury or damage.” Fla.

Stat. § 768.72(2)(a); Fla. Std. Jury Instr. 503.1b(1); see also Burkhart v. R.J.

Reynolds Tobacco Co., 884 F.3d 1068, 1083 (11th Cir. 2018) (“[T]he jury was

required to answer questions about [the defendants’] conduct — whether [they]

had actual knowledge of their wrongdoing and nevertheless intentionally pursued

the conduct in question — upon which punitive damages liability would depend.”).

The alternative predicate for punitive damages, “gross negligence,” occurs when


                                          38
             Case: 18-11901      Date Filed: 09/15/2020   Page: 39 of 53



the defendant’s conduct is “so reckless or wanting in care that it constituted a

conscious disregard or indifference to the life, safety, or rights of persons exposed

to such conduct.” Id. § 768.72(2)(b); Fla. Std. Jury Instr. 503.1b(1).

                         2. The Class Membership Findings

      The jury instructions show that in deciding the class membership issue, the

first jury did not, as R.J. Reynolds contends, answer any of the factual questions

that the remand jury will have to answer before determining whether to award

punitive damages. The district court instructed the first jury that: “In order to be a

member of the Engle class, Mrs. Sowers must prove by a preponderance of the

evidence that Mr. Sowers was addicted to cigarettes containing nicotine, and that

such addiction was a legal cause of his death.” And it explained to the jury that:

“Mr. Sowers’s addiction to nicotine was a ‘legal cause’ of his death if Mrs. Sowers

proves by a preponderance of the evidence that such addiction directly and in

natural and continuous sequence produced or contributed substantially to

producing his death, so it can reasonably be said that, but for his addiction, his

death would not have occurred.”

      The first jury’s class membership verdict found that Mr. Sowers was

addicted to cigarettes and that his addiction was a legal cause of his death. See

Jury Verdict on Questions 1–2. That made him a member of the Engle class, but it

does not tell us whether R.J. Reynolds acted with “actual knowledge of the


                                          39
              Case: 18-11901    Date Filed: 09/15/2020    Page: 40 of 53



wrongfulness of the conduct and the high probability that injury or damage to the

claimant would result and, despite that knowledge, intentionally pursued that

course of conduct.” See Fla. Stat. § 768.72(2)(a). Those are facts that the remand

jury will have to find in order to award punitive damages based on intentional

misconduct. Nor do the first jury’s findings that Mr. Sowers was addicted to

cigarettes and it caused his death tell us whether R.J. Reynolds’ conduct was “so

reckless or wanting in care that it constituted a conscious disregard or indifference

to the life, safety, or rights of persons exposed to such conduct.” See id.

§ 768.72(2)(b). Those are facts that the remand jury will have to find in order to

award punitive damages on the alternative predicate of gross negligence.

      The class membership issues the first jury decided are “so distinct and

separable” from the punitive damages issues that the remand jury will be deciding

“that a trial of [the punitive damages issues] alone may be had without injustice.”

Champlin Refining, 283 U.S. at 500. The issues are not “so interwoven” that the

punitive damages issues cannot be tried separately “without confusion and

uncertainty, which would amount to denial of a fair trial.” Id. The remand jury

will not have occasion to, and will not be permitted to, reexamine the findings that

— to use R.J. Reynolds’ term –– “inhere” in the first jury’s verdict on class

membership.

                        3. The Comparative Fault Findings


                                          40
              Case: 18-11901     Date Filed: 09/15/2020   Page: 41 of 53



      R.J. Reynolds also argues that “the question whether [Mrs. Sowers] is

entitled to punitive damages . . . is intimately bound up with the question of

comparative fault.” Response and Reply Br. at 36. That’s so, according to R.J.

Reynolds, because: “[b]oth issues require a jury to make a finding not just on the

existence of Reynolds’s negligence, but also the extent and nature of the negligent

conduct. The only difference is that the comparative fault issue further requires the

jury to compare Reynolds’s negligent conduct to Mr. Sowers’s own negligence.”
Id. That is how R.J. Reynolds sees it. We see it differently.

      To begin with, the first jury in this case was neither asked nor permitted to

decide whether R.J. Reynolds committed the tort of negligence or to determine

how negligent the company was. Because of the Engle decision itself, once a

plaintiff’s class membership is established in an Engle progeny trial, the jury has to

take as given — it is instructed to accept as an established fact –– that the

defendant in that progeny case has been negligent. See Douglas, 110 So. 3d at

429–30 (“[T]he Second District misapplied our decision in Engle when it required

a separate causation instruction and finding for the negligence claim. . . . [T]he

Phase I jury already determined that the defendants’ conduct subjects them to

liability to Engle class members under this negligence theory. Therefore, . . .

individual plaintiffs must establish (i) membership in the Engle class; (ii)

individual causation, i.e., that addiction to smoking the Engle defendants’


                                          41
              Case: 18-11901     Date Filed: 09/15/2020    Page: 42 of 53



cigarettes containing nicotine was a legal cause of the injuries alleged; and (iii)

damages.”). The first jury in the present Engle progeny case was instructed in no

uncertain terms that if it found Mr. Sowers was a member of the Engle class, it had

to accept as proven a number of facts, including: “[t]hat all of the Engle defendants

were negligent.” And soon after that the jury was again instructed: “One of the

Engle findings was that the Defendants were negligent with respect to their

manufacture and sale of cigarettes and, you must accept that determination.”

There were no factual issues about R.J. Reynolds’ negligence left over from the

original Engle decision for the first jury in this individual case to decide;

negligence was already established as a matter of law for all class members in all

Engle progeny trials, including this one. And to the extent it is relevant to punitive

damages, negligence will be established through the law of the case in the punitive

damages trial on remand; the remand jury will be instructed to accept as a given

that R.J. Reynolds was negligent.

      The same is true of strict liability. There were no factual issues about R.J.

Reynolds’ strict liability left over from the Engle class action case for the first jury

in this individual case to decide. Id. at 429. Strict liability was already established

as a matter of law for all class members in all Engle progeny trials who prove

individual causation, meaning that addiction to the Engle defendants’ cigarettes

containing nicotine was a legal cause of the injuries alleged. See id. (“[L]egal


                                           42
              Case: 18-11901     Date Filed: 09/15/2020    Page: 43 of 53



causation for the strict liability claim was established by proving that addiction to

the Engle defendants’ cigarettes containing nicotine was a legal cause of the

injuries alleged. When an Engle class member makes this showing, injury as a

result of the Engle defendants’ conduct is assumed based on the Phase I common

liability findings.”). And if it were relevant to punitive damages, strict liability

would be established through the law of the case in the punitive damages trial on

remand, and the remand jury would be instructed to accept it as given.

      The first jury’s comparative fault determination in this case did not require it

to make any findings that are interwoven with any of the findings that the remand

jury will have to make in reaching a punitive damages verdict. A close look at the

Florida law on comparative fault and on punitive damages reveals that the two

determinations do not overlap. They are separable.

      Florida is a pure comparative fault jurisdiction. See Fla. Stat. § 768.81(2);

Am. Home Assurance Co. v. Nat’l R.R. Passenger Corp., 908 So. 2d 459, 468 (Fla.

2005) (explaining that Florida “abolished contributory negligence in favor of the

doctrine of comparative negligence”). That means, at least where the jury does not

find for the plaintiff on any intentional tort, an Engle progeny plaintiff’s

compensatory damages award is reduced by a percentage equal to how much he

was at fault for causing his own injury. See Fla. Stat. § 768.81(2); Schoeff, 232
So. 3d at 305 (holding that “when a jury finds for an Engle progeny plaintiff on


                                           43
              Case: 18-11901      Date Filed: 09/15/2020     Page: 44 of 53



intentional tort claims, the plaintiff’s award may not be reduced by comparative

fault”).

       Comparative fault is an affirmative defense. Bongiorno v. Americorp, Inc.,

159 So. 3d 1027, 1029 (Fla. 5th DCA 2015). To get its benefit, the defendant has

to plead and prove that even though he may have caused the injury, the plaintiff

also contributed to causing it. See Fla. Stat. § 768.81(3)(a)1–2 (requiring that

“defendant must affirmatively plead the fault of a nonparty” and “must prove at

trial, by a preponderance of the evidence, the fault of the nonparty”). In Florida

cause is equated with fault, and fault is equated with liability or is a defense to it.

Fabre v. Marin, 623 So. 2d 1182, 1185 (Fla. 1993). One whose conduct was

entirely or partially the legal cause of an injury is entirely or partially at fault for

that injury. See Drew v. Tenet St. Mary’s, Inc., 46 So. 3d 1165, 1167 (Fla. 4th

DCA 2010) (Contributory fault concerns “conduct on the part of the plaintiff

which falls below the standard to which he should conform for his own

protection.”) (quotation marks omitted). Establishing comparative fault is akin to

proving the elements of negligence against the plaintiff. See Borenstein v. Raskin,

401 So. 2d 884, 886 (Fla. 3d DCA 1981). The defense of comparative fault is

focused entirely on whether, and to what extent, the plaintiff’s conduct was a legal

cause of his own injuries. It is not focused on how negligent the defendant was.




                                            44
             Case: 18-11901     Date Filed: 09/15/2020    Page: 45 of 53



      The instructions on comparative fault that the court gave the first jury reflect

that. Here are those instructions:

             If you find that Mrs. Sowers proved by a preponderance of the evidence
      that smoking cigarettes manufactured by R.J. Reynolds was a legal cause of
      Mr. Sowers’s lung cancer and death, then you must consider, only with regard
      to Mrs. Sowers’s negligence and strict liability claims, the extent to which Mr.
      Sowers’s own conduct was also a legal cause of such injuries. However, it is
      Defendants’ burden to prove the degree to which Mr. Sowers was at fault by
      a preponderance of the evidence.
             Allocating a percentage of fault to Mr. Sowers will not necessarily
      prevent Mrs. Sowers from recovering compensatory damages on her
      negligence and strict liability claims; it will only reduce the amount that she
      may recover as to those two claims. In other words, if you find that Mr.
      Sowers is, for example, 50% responsible for his own injuries, you would fill
      in that percentage as your finding on the verdict form. Such a finding would
      not prevent Mrs. Sowers from recovering; the Court will prepare the judgment
      to be entered and will reduce Mrs. Sowers’s total damages as required by law
      on those two claims. Of course, by using the number 50% as an example, I
      do not mean to suggest to you any specific figure at all. You might find 0%
      or 100%.
             After deciding the degree of fault to be allocated to Mr. Sowers, stated
      in terms of a percentage, you will then decide, based upon a preponderance of
      the evidence, the degree of fault to be assigned to R.J. Reynolds. The
      percentage you assign to R.J. Reynolds and Mr. Sowers must total 100%.




                                         45
               Case: 18-11901     Date Filed: 09/15/2020   Page: 46 of 53



         The first jury was not asked to examine R.J. Reynolds’ conduct in order to

measure the nature or extent of its negligence or strict liability, but instead it was

asked to find the extent to which Mr. Sowers’ own conduct was a legal cause of his

injury. And the jury was told to express Mr. Sowers’ share of the fault as a

percentage of the total fault or responsibility for the injury. That would be his

fault-based measure of responsibility for the injuries he suffered. Once the jury

determined that, it was to subtract his percentage of the fault from one hundred

percent –– simple math –– in order to determine R.J. Reynolds’ fault-based

measure of responsibility for the injury Mr. Sowers had suffered. The first jury

followed its instructions and decided that R.J. Reynolds and Mr. Sowers were each

fifty percent at fault. If that comparative fault determination were relevant to the

punitive damages determination that the remand jury will be making, it would be

law of the case that each party was fifty percent at fault, and the remand jury would

be instructed to take that as a given. As a result, the remand jury would not have to

reexamine any factual issues the first jury decided when it determined comparative

fault.

         But the remand jury will not be permitted, much less required, to consider

comparative fault anyway. The comparative fault issue is not interwoven with the

punitive damages issue. The findings of the first jury about comparative fault don’t




                                           46
             Case: 18-11901     Date Filed: 09/15/2020    Page: 47 of 53



overlap with the findings the remand jury will have to make in deciding about

punitive damages. They are separable.

      As for the intentional misconduct basis for punitive damages, the first jury’s

comparative fault instructions did not ask it to decide whether R.J. Reynolds “had

actual knowledge of the wrongfulness of the conduct and the high probability that

injury or damage to the claimant would result and, despite that knowledge,

intentionally pursued that course of conduct, resulting in injury or damage.” See

Fla. Stat. § 768.72(2)(a). Instead, the instructions asked the first jury about Mr.

Sowers’ percentage of fault, and indirectly (through subtraction) about R.J.

Reynolds’ percentage of fault. They did not ask whether R.J. Reynolds was guilty

of intentional misconduct. That is a separate question left for the remand jury to

answer. See Burkhart v. R.J. Reynolds Tobacco Co., 884 F.3d 1068, 1083 (11th

Cir. 2018) (noting that the jury is tasked with deciding punitive damages liability).

      As for the gross negligence alternative basis for punitive damages, the first

jury’s comparative fault instructions did not ask it whether R.J. Reynolds’ conduct

was “so reckless or wanting in care that it constituted a conscious disregard or

indifference to the life, safety, or rights of persons exposed to such conduct.” See

Fla. Stat. § 768.72(2)(b). That question is left for the remand jury to decide.

      Comparative fault and punitive damages are distinctly different. Fault is

about responsibility for bringing about an injury; comparative fault is about how


                                          47
             Case: 18-11901     Date Filed: 09/15/2020   Page: 48 of 53



much of the entire cause of the injury each party is responsible for. Comparative

fault is an affirmative defense that can reduce the amount of compensatory

damages included in the judgment; it cannot reduce the amount of punitive

damages and has no application to them. See Fla. Stand. Jury Instr. 401.22a

(noting that comparative fault as an affirmative defense); Fla. Standard Jury

Instruction 503.1c(2) (providing no mention of a claimant’s comparative fault in

determining the amount of punitive damages). Punitive damages are about

whether a defendant should be punished by being forced to pay more than the

amount necessary to compensate the plaintiff for the injury the defendant has

caused. See Soffer, 187 So. 3d at 1222 (“The jury is instructed that, based on the

allegedly intentional misconduct or gross negligence, it must determine whether

punitive damages are warranted ‘as punishment’ against the defendant and ‘as a

deterrent to others.’”). Compensatory damages are not designed to punish or to

deter. Am. Cyanamid Co. v. Roy, 498 So. 2d 859, 861 (Fla. 1986) (Punitive

damages “are assessed in a dramatically different manner than compensatory

damages,” and they are “based not on the plaintiff's actual damages but upon the

wealth of the defendant and the perceived need to punish and deter.”). Punitive

damages are focused entirely on the defendant and its conduct. Compensatory

damages are not.




                                         48
             Case: 18-11901     Date Filed: 09/15/2020   Page: 49 of 53



      In summary, the findings underlying the first jury’s comparative fault verdict

are concerned solely with determining the amount of compensatory damages that

will be awarded. Those findings do not overlap with the punitive damages

findings that the remand jury will be called on to make (about whether R.J.

Reynolds engaged in intentional misconduct or was grossly negligent) in the

course of deciding whether to punish R.J. Reynolds and attempt to deter others

from similar conduct. The issues are “so distinct and separable” that they may be

tried separately “without injustice”; they are not “so interwoven” that they cannot

be tried separately “without confusion and uncertainty, which would amount to

denial of a fair trial.” Champlin Refining, 283 U.S. at 500.

                   4. The Compensatory Damages Determination

      We have saved R.J. Reynolds’ worst argument for last. Bear in mind that

the first jury was instructed that in determining the amount of compensatory

damages it “should assess the amount you find to be justified by a preponderance

of the evidence as full, just and reasonable compensation for all of the damages for

Mr. Sowers’s lung cancer and death, no more and no less.” And it was further

instructed that: “Compensatory damages are not allowed as a punishment and must

not be imposed or increased to penalize the Defendants.”

      Still, R.J. Reynolds contends that the amount of punitive damages that the

remand jury will assess is intertwined with the first jury’s compensatory damages


                                         49
              Case: 18-11901      Date Filed: 09/15/2020     Page: 50 of 53



assessment because once the first jury found against Mrs. Sowers on the fraud

claims it knew that it could not award her any punitive damages. The jury knew

that it couldn’t because it had been told that based on the existing law at the time.

As a result, R.J. Reynolds speculates, conjectures, and assumes that the first jury in

this case “might have adjusted [its compensatory damages award] upward knowing

that [Mrs. Sowers] would receive no punitive damages.” Response and Reply Br.

at 39. Even though the jury was emphatically instructed not to do so.

      In other words, R.J. Reynolds thinks we ought to presume that the jurors in

the first trial violated their oath and flouted their instructions. This is R.J.

Reynolds’ worst argument because:

      We not only can, but we must, presume that juries follow their
      instructions. The presumption that they do is rock solid law enshrined
      in a host of decisions of the Supreme Court and this Court. See, e.g.,
      Kansas v. Carr, ––– U.S. ––––, 136 S. Ct. 633, 645 (2016); Penry v.
      Johnson, 532 U.S. 782, 799 (2001); Weeks v. Angelone, 528 U.S. 225,
      234 (2000); Richardson v. Marsh, 481 U.S. 200, 206–07 (1987)
      (referring to “the almost invariable assumption of the law that jurors
      follow their instructions, which we have applied in many varying
      contexts.”) (citation omitted); Francis v. Franklin, 471 U.S. 307, 324
      n.9 (1985) (recognizing “the crucial assumption underlying our
      constitutional system of trial by jury that jurors carefully follow
      instructions”); United States v. Zitron, 810 F.3d 1253, 1255–58 (11th
      Cir. 2016); Greene v. Upton, 644 F.3d 1145, 1157 (11th Cir. 2011);
      Puiatti v. McNeil, 626 F.3d 1283, 1314–15 (11th Cir. 2010).


In re Price, 964 F.3d 1045, 1049 (11th Cir. 2020). If bad arguments could blush, this

one would be radiantly red.


                                            50
              Case: 18-11901     Date Filed: 09/15/2020    Page: 51 of 53



             VII. IMMEDIATE PAYMENT OF THE COMPENSATORY
                 DAMAGES AWARD AFTER THE MANDATE ISSUES

      In the last paragraph of the last brief she filed in this appeal, Mrs. Sowers

states that if we order the case remanded for a trial on the punitive damages issues

alone, as we are doing, she “intends to enforce the compensatory damages

judgment before the punitive damages retrial occurs.” Reply Br. at 29. We take

that as a request that we direct the district court to order execution on the

compensatory damages part of the judgment immediately after issuance of the

mandate in this appeal. We will.

      Courts have done this sort of thing before. See Dempsey By & Through

Dempsey v. United States, 32 F.3d 1490, 1497–98 (11th Cir. 1994) (Carnes, J.,

concurring) (explaining why this Court had entered an immediate affirmance of the

uncontested part of a monetary judgment in that case and ordered that amount paid

then, instead of allowing it to go unpaid until the appeal of the contested part of the

judgment was completed); Barnes v. United States, 678 F.2d 10, 11, 13 (3d Cir.

1982) (entering over the objection of the government a partial summary affirmance

of the uncontested part of a FTCA damages judgment so the plaintiff could collect

it before the appeal of the contested part was decided on appeal); Carter v. United

States, 333 F.3d 791, 793 (7th Cir. 2003) (recounting that it had entered a partial

affirmance in the plaintiff’s favor for the uncontested part of the judgment on

appeal, even though her appeal of the district court’s reduction in the amount of
                                          51
              Case: 18-11901     Date Filed: 09/15/2020   Page: 52 of 53



another award had still been pending); King Instrument Corp. v. Otari Corp., 814
F.2d 1560, 1563 (Fed. Cir. 1987) (explaining that “[i]t was therefore not incorrect

or an abuse of discretion for the trial judge to order execution on that portion of the

judgment which was final” after having been affirmed on appeal, before disposing

of the remaining issue that had been remanded to it).

      And Congress has authorized federal courts of appeals to “remand the cause

and direct the entry of such appropriate judgment, decree, or order, or require such

further proceedings to be had as may be just under the circumstances.” 28 U.S.C.

§ 2106. This litigation, including the original class action, has been going on for a

quarter of a century. When it began Mrs. Sowers was in her sixties. She is now in

her mid-nineties. The part of the judgment we are affirming establishes that R.J.

Reynolds owes Mrs. Sowers $2,125,000 for the injuries the company has caused

her. It is “just under the circumstances” that R.J. Reynolds pay her what it owes

her, and sooner rather than later.

      When and if our decision affirming the compensatory damages part of the

judgment of the district court becomes final, the district court on remand is

directed to see that the compensatory damages award, plus any applicable interest

or other amounts due because of the award, is paid forthwith after issuance of the

mandate instead of being delayed until after disposition of the punitive damages

issues.


                                          52
              Case: 18-11901     Date Filed: 09/15/2020   Page: 53 of 53



                                 VIII. CONCLUSION

      The district court did not err in preventing R.J. Reynolds from presenting

evidence of the Sowers’ divorce and remarriage or in denying R.J. Reynolds a new

trial based on arguments Mrs. Sowers’ counsel made in closing. We affirm the

district court’s judgment on compensatory damages. And that judgment, plus any

applicable interest and other amounts, must be paid expeditiously after the mandate

issues in this appeal.

      The district court did err, through no fault of its own, in denying Mrs.

Sowers the opportunity to seek punitive damages on her negligence and strict

liability claims. We vacate that part of its judgment and remand for a trial limited

to the punitive damages issue.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED

WITH INSTRUCTIONS.




                                          53